Citation Nr: 0718683	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  99-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the lumbar spine, claimed as a fracture of L2-5, with 
lower back pain and sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in June 1998, after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent, denied service 
connection for residuals of a fracture of the lumbar spine.

The record reflects that the veteran originally requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for May 2004.  However, the veteran 
failed to appear for that scheduled hearing.  Accordingly, 
his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).

This case was previously before the Board in April 2005, at 
which time it was remanded for additional development.  For 
the reasons detailed below, the Board finds that the remand 
directives have been completed to the extent permitted by the 
cooperation of the veteran.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition to the foregoing, the Board noted in the April 
2005 remand that the veteran was already service connected 
for mechanical low back pain, and that he had submitted a 
valid claim for an increased rating for this service-
connected disability by a September 2002 statement.  
Therefore, the Board referred the issue to the RO for 
appropriate action.  As the documents assembled for the 
Board's review do not reflect this increased rating claim was 
formally adjudicated below, it is once again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed to the extent possible based upon the cooperation 
of the veteran.

2.  The competent medical evidence does not reflect the 
veteran sustained a fracture of the lumbar spine, nor does he 
have residuals thereof.
CONCLUSION OF LAW

Service connection is not warranted for residuals of a 
fracture of the lumbar spine, claimed as a fracture of L2-5, 
with lower back pain and sciatica.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.326, 3.655, 4.14 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO in January 1999, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  VA's General Counsel has held that the failure to 
do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification by letters dated in November 
2003, May 2005, December 2005, and April 2006.  Taken 
together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.

The Board acknowledges that the notice provided to the 
veteran with respect to his service connection claim did not 
include information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of 
the evidence is against the service connection claim, and it 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, although this error is presumed to be 
prejudicial to the veteran, the Board has demonstrated that 
the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case to the extent permitted by the 
cooperation of the veteran.  All available medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran has not indicated the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
Further, the veteran has had the opportunity to present 
evidence and argument in support of his claim.  As noted in 
the Introduction, he failed to report for his May 2004 Board 
hearing.  The record also reflects that he underwent a VA 
medical examination in November 1998.  

The Board acknowledges that it remanded this case in April 
2005, in part, to accord the veteran a new examination which 
addressed the nature and etiology of his claimed lumbar spine 
fracture.  However, he failed to appear for examinations 
scheduled in April and August 2006.  The law provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations (38 
C.F.R. § 3.326(a)), and that when a claimant, without "good 
cause," fails to report for such examination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board notes that the veteran's representative contended 
in a May 2007 statement that the first attempt to schedule 
the examination used the wrong city in the notification 
letter, which city does not even exist.  In addition, the 
representative contended that the second attempt scheduled 
the examination at the VA Medical Center (VAMC) in Ann Arbor, 
even though the closest VAMC was in Battle Creek.  Therefore, 
the examiner contended that the case should be remanded so 
that an examination could be scheduled at the nearest VA 
medical facility.

Despite the assertions of the representative, the Board 
observes that the April 2006 VCAA letter informed the veteran 
that if he could not keep the scheduled appointment, he was 
to contact the medical facility as soon as he received the 
appointment notice.  However, nothing in the record indicates 
the veteran contacted VA regarding any problems with the 
scheduled time and/or place of these VA medical examinations.  
Moreover, the documents from the VA medical center indicate 
that notice of these scheduled examinations were sent to the 
veteran's address of record.

In view of the foregoing, the Board finds that good cause has 
not been shown for the veteran's failure to report for the 
scheduled VA medical examinations in April and August 2006.  
Consequently, the Board concludes that the duty to assist has 
been completed to the extent permitted based upon the 
cooperation of the veteran.  The duty to assist is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a fracture of the lumbar spine, 
claimed as a fracture of L2-5, with lower back pain and 
sciatica.

The Board acknowledges that the veteran's service medical 
records confirm he was treated on multiple occasions for low 
back problems while on active duty, to include records dated 
in January 1980, November 1985, March 1988, January 1990, 
February 1990, March 1990, April 1990, June 1990, July 1990, 
September 1990, November 1990, February 1991, November 1991, 
April 1992, September 1993, March 1994, and March 1996.  
Further, he indicated that he experienced recurrent back pain 
on Reports of Medical History dated in May 1991, September 
1996, and December 1997.  The Board also notes that service 
medical records dated in September 1993 indicate that he 
reported a history of "crushed vertebrae."  However, this 
reported history is not supported by the competent medical 
evidence of record.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (Bare transcription of history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.).  For example, X-rays of the lumbar spine in 
January 1990 were negative.  Although a subsequent June 1990 
MRI of the lumbar spine indicated herniated nucleus pulposus, 
among other findings, there was no indication of any 
fracture.

The Board further notes that none of the post-service medical 
records indicates the veteran currently has a fracture of the 
lumbar spine, or residuals thereof.  For example, a November 
1998 VA general medical examination diagnosed the service-
connected mechanical low back pain, but did not diagnose a 
lumbar spine fracture.  Moreover, X-rays conducted of the 
lumbar spine in conjunction with this examination revealed 
partial sacralization of the 5th lumbar vertebra; spina 
bifida occulta involving the S1 vertebra and some joint space 
narrowing noted between the L5-S1 disc space.  However, there 
were no findings indicative of a fracture, and it was 
specifically stated that no spondylolisthesis or lysis was 
seen.

No other competent medical evidence is of record which 
confirms the veteran has a fracture of the lumbar spine, nor 
any other low back disorder which is separate and distinct 
from the already service-connected mechanical low back pain.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of a fracture of the lumbar spine, 
claimed as a fracture of L2-5, with lower back pain and 
sciatica.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application in reaching the decision in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.




ORDER

Entitlement to service connection for residuals of a fracture 
of the lumbar spine, claimed as a fracture of L2-5, with 
lower back pain and sciatica, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


